Citation Nr: 0612448	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a timely substantive appeal was received as to 
the March 2003 rating decision which, in part, denied 
entitlement to service connection for dermatitis, claimed as 
acne, due to exposure to Agent Orange.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with memory loss and nightmares.

4.  Entitlement to an evaluation in excess of 10 percent for 
psychophysiological gastrointestinal reaction.

5.  Entitlement to a compensable evaluation for chronic 
otitis media of the left ear with chronic perforation and 
hearing loss.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
September 1973 and from April 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In February 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that on the VA Form 9 received in July 2004, 
the veteran noted that he felt that problems with his kidney 
that required hospitalization were secondary to diabetes.  As 
it is unclear whether the veteran wishes to make a claim for 
service connection for a kidney disability, this matter is 
REFERRED to the RO for appropriate action.
    

The issue of entitlement to service connection for rheumatoid 
arthritis
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 4, 2003, the veteran was informed that his claim 
of entitlement to service connection for dermatitis, claimed 
as acne, due to exposure to Agent Orange, was denied.  He was 
advised of his appellate rights.

2.  After receiving a timely notice of disagreement (NOD), 
the veteran was provided a statement of the case (SOC) on 
June 21, 2004.  The veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, which indicated that he was only 
appealing the 10 percent rating for his stomach disability 
and service connection for ear disability, arthritis, and 
PTSD.

3.  A VA Form I-646, Statement of Accredited Representation 
in Appealed Case, addressing the claim of entitlement to 
service connection for dermatitis, claimed as acne, due to 
exposure to Agent Orange, was received in December 2004.

4.  The veteran does not have PTSD.

5. The available post service treatment records and the 
February 2003 VA examination report show that the veteran's 
undifferentiated somatoform disorder (gastrointestinal) is 
productive of indigestion, reflux, bloating, generalized 
stomach tenderness, nausea, vomiting, with irritable and 
depressed mood, anxiety, sleep impairment, and mild memory 
loss/impaired concentration resulting in occupational and 
social impairment. 

6.  The veteran's left ear manifests Level IV hearing loss 
but no current objective evidence of chronic suppuration or 
aural polyps, any associated swelling, dry and scaly or 
serous discharge, or itching requiring frequent and prolonged 
treatment.


CONCLUSIONS OF LAW

1.  The veteran's substantive appeal to the March 2003 rating 
decision which denied entitlement to service connection for 
dermatitis, claimed as acne, due to exposure to Agent Orange, 
was not timely filed, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 
20.303, 20.304, 20.305 (2005).

2.  PTSD was not incurred in or aggravated during active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

3.  The criteria for a rating of 30 percent, but no higher, 
for service-connected psychophysiological gastrointestinal 
reaction are met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Code 9410 (2005).

4.  The criteria for a compensable evaluation for left ear 
otitis media with chronic perforation and hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Codes 6100 (2002), 
6100 and 6200 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Whether a timely substantive appeal was received as 
to the March 2003 rating decision which, in part, 
denied entitlement to service connection for 
dermatitis, claimed as acne, due to exposure to Agent 
Orange

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the veteran has submitted a 
timely substantive appeal.  As noted above, appellate review 
is initiated by an NOD and completed by a substantive appeal 
after an SOC is furnished by the RO.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The NOD and 
the substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be forwarded to the claimant at 
his or her most recent address of record, with a copy 
provided to the claimant's representative.  38 C.F.R. § 
19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  

Except as provided in 38 C.F.R. § 20.302, the filing of 
additional evidence after the receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. § 
20.304.  Except in the case of simultaneously contested 
claims, if (i) a claimant submits additional evidence within 
one year of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence 
requires, in accordance with 38 C.F.R. § 19.31, that the 
claimant be furnished a supplemental statement of the case, 
then the time to submit a substantive appeal shall end not 
sooner than 60 days after such supplemental statement of the 
case is mailed to the appellant, even if the 60-day period 
extends beyond the expiration of the one-year appeal period. 
38 C.F.R. § 20.302(b)(2).

In a March 31, 2003 rating decision, the RO denied service 
connection for dermatitis, claimed as acne, due to exposure 
to Agent Orange.  In an April 4, 2003 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  In April 2003, the veteran submitted his Notice of 
Disagreement with the March 2003 rating decision.  The RO 
issued an SOC on June 21, 2004 referencing this issue.  

In July 2004, the RO received a VA Form 9 in which the 
veteran indicated that he had read the SOC and that he was 
only appealing the issues listed.  He did not list any issues 
but noted the following issues under Section 10:  increased 
rating for stomach and hearing loss, service connection for 
kidney problems secondary to diabetes, arthritis, and PTSD.  
There was no mention of the issue of service connection for 
dermatitis until December 15, 2004 when the veteran's 
representative completed a VA Form I-646, Statement of 
Accredited Representative in Appealed Case.  

Under the circumstances described above, the veteran must 
have perfected his appeal to the Board within sixty days 
following notice of the SOC, August 21, 2004 as such date 
would have been later than the alternative deadline of one-
year following notice of the March 2003 RO denial.  He did 
not do so.  The I-646 was received by the RO in December 
2004.  

The Board notified the veteran and the Mississippi Department 
of Veterans Affairs in a January 2006 letter that his 
substantive appeal was untimely, and provided the pertinent 
laws and regulations to them at that time.  Therefore, the 
veteran has been accorded all due process.  The Board 
notified the veteran and his representative that they had 60 
days to request a hearing or to submit evidence and argument 
concerning the timeliness of his substantive appeal.  

There has been no response from the veteran or his 
representative to the Board's January 2006 letter.  The 
record does not contain any statement by the veteran or his 
representative alleging any error of law or fact regarding 
the issue of entitlement to service connection for 
dermatitis, claimed as acne, due to exposure to Agent Orange, 
following the issuance of the SOC dated June 21, 2004 until 
the Form I-646 was received in December 2004.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The Board further 
notes that there are no communications prior to or following 
the expiration of the appeal period which could be construed 
as a request for extension of time to file a substantive 
appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  
Neither the veteran nor his representative have indicated 
that his failure to timely file a substantive appeal was due 
to good cause.  

The veteran was properly provided notice of his appellate 
rights.  There is no excuse for his failure to file a timely 
appeal.  Absent a timely substantive appeal, an appeal was 
not perfected on the denial of service connection for 
dermatitis, claimed as acne, due to exposure to Agent Orange, 
and the Board is without jurisdiction to adjudicate the 
claim.  He can refile this claim at any time based on the 
submission of new and material evidence.



I.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with memory loss and 
nightmares

The veteran contends that he suffers from PTSD as a result of 
an incident that happened in Saigon.  The veteran reported 
that he was riding shotgun in a step van transporting 
supplies when a gang of Vietnamese kids tried to gain access 
to the rear of the van.  When the veteran went to investigate 
at the rear of the van, he was attacked by 2 people, and then 
2 or 3 more people.  While the veteran was in the rear of the 
step van, the driver came back to the rear to help the 
veteran, and a Vietnamese kid tried to steal the van.  The 
veteran beat him in the head with his rifle butt until he was 
not breathing and then threw him into the street in front of 
a car which ran over him.  In addition the veteran report 
that while riding in a step van, he kicked a grenade which 
had been thrown into the step van out onto the sidewalk in 
the midst of nuns and children who evidently were either 
killed or wounded by the grenade.  The veteran noted neither 
of the incidents was reported.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

In support of his claim, the RO has obtained post-service 
treatment records from the VA medical center in Jackson, 
Mississippi from 2001 to 2004 which reveal no diagnosis of 
PTSD.  A VA Mental Disorders examination in April 1996 
diagnosed the veteran with major depressive disorder.  The 
examiner noted that the veteran did not meet the criteria 
needed for a diagnosis of PTSD but did appear to be 
significantly depressed.  A VA Mental Disorders examination 
in February 2003 diagnosed the veteran with the following 
clinical disorders:  undifferentiated somatoform disorder 
(gastrointestinal); pain disorder associated with both 
psychological factors and a general medical condition 
(arthritis); nicotine dependence, in full, sustained 
remission; alcohol abuse, in full, sustained remission; 
polysubstance dependence, in full, sustained remission; 
cannabis abuse, sporadic; bereavement.       

The Board notes that during a personal hearing before a 
Decision Review Officer in November 2003, the veteran 
testified that he was attending a Mental Health Clinic every 
three months for the previous three years for his PTSD.  At 
the Board video conference hearing in February 2005, the 
veteran stated that he began seeing a psychiatrist at the VA 
and then he started attending an outpatient PTSD program 
which he attended 4 or 5 meetings and then stopped.  While 
there are mental health treatment records in the claims file, 
none include a diagnosis of PTSD.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In this case, the 
greater weight of the evidence is against the conclusion the 
veteran has PTSD.  Thus, the medical evidence fails to show 
that the veteran currently suffers from PTSD.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that the veteran has a current medical diagnosis of 
PTSD, the criteria for establishing service connection for 
PTSD have not been established.  38 C.F.R. § 3.304(f). 

II.	Increased evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

a.	Entitlement to an evaluation, in excess of 10 
percent,  for psychophysiological gastrointestinal 
reaction

The RO established entitlement to service connection for 
psychophysiological gastrointestinal disorder by a February 
1974 rating decision and assigned a 10 percent rating 
effective September 25, 1973.  By rating decision dated in 
December 1978, the rating was reduced to zero percent 
effective July 19, 1978.  By a rating decision dated in 
December 1997, the rating was increased to 10 percent 
effective April 2, 1992. 

The veteran's gastrointestinal disability is currently 
evaluated under Diagnostic Code 9410, other and unspecified 
neurosis.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 10 percent 
rating requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).    

A 50 percent also requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

The veteran's symptomatology more nearly approximates the 
criteria for a 30 percent rating under the current provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9410.  

With respect to psychiatric symptoms, a January 2002 Mental 
Health treatment record notes forgetfulness episodes 2-3 
times a week continue to bother veteran.  The provider noted, 
"Clarifying, this appears to be related to poor 
concentration."  A November 2002 Mental Health treatment 
record notes feelings of depression, occasional tearfulness, 
sleep difficulty including an episode when the veteran 
awakened while sitting on the side of his bed loading his 
gun.  Impression was dysthymic disorder, anxiety disorder, 
NOS; GAF 50.  A January 2003 Mental Health treatment record 
for a follow-up visit indicates that the veteran reported no 
new problems and no more episodes of awakening and finding 
himself in the process of doing something like loading his 
firearm.  Impression was dysthymic disorder; rule out major 
depressive disorder; anxiety disorder; GAF 50.         

At the February 2003 VA Mental Disorders examination, the 
veteran stated that he had not been hospitalized for 
psychiatric reasons.  The veteran reportedly exhibited no 
unusual behavior or psychomotor activity but did report 
irritable and depressed mood and anxiety.  The veteran's 
affect was noted to be a mixture of sadness and depression.  
There was no suicidal ideation noted, no evidence of a 
thought disorder.  The veteran was oriented to person, place 
and time within normal limits.  His memory was noted to be 
intact, his intelligence was gauged to be about average, his 
insight was noted to be poorly developed, and his judgment 
was noted to be preserved.

The veteran was diagnosed with the following clinical 
disorders:  undifferentiated somatoform disorder 
(gastrointestinal); pain disorder associated with both 
psychological factors and a general medical condition 
(arthritis); nicotine dependence, in full, sustained 
remission; alcohol abuse, in full, sustained remission; 
polysubstance dependence, in full, sustained remission; 
cannabis abuse, sporadic; bereavement.  The examiner stated 
that although the veteran's more prominent symptom was pain 
due to arthritis, the veteran's gastrointestinal problems 
were also an issue of concern.  The examiner noted that at an 
earlier time the veteran's GI complaints were probably 
associated with alcohol intake, but he has maintained 
sobriety for over 15 years; yet, his gastrointestinal 
symptoms persist.  The examiner also opined that some of the 
medication prescribed for the veteran, specifically 
methotrexate and hydroxychloroquine, should be reassessed in 
this connection.  A GAF of 45 was assigned.   

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According 
to DSM-IV, a GAF score of 41 to 50 indicates the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  

However, the veteran does not have the symptomatology typical 
of a higher rating of 50 percent resulting in occupational 
and social impairment with reduced reliability and 
productivity.  While the veteran noted at the February 2005 
video conference hearing that he has panic attacks three or 
four times a week, there is no evidence in the medical 
records that the veteran has ever reported any such attacks.  
In addition, the veteran exhibits none of the symptoms 
associated with a 70 percent or 100 percent rating.  While 
the veteran has reported periods of irritability, there is no 
evidence of periods of violence.

Uniquely, because the veteran's psychophysiological 
gastrointestinal reaction involves both a mental and physical 
component, the Board is obliged to consider whether any 
rating codes applicable to the physical component of the 
disability at issue, concerning his gastrointestinal 
symptoms, may allow for a higher rating.

With respect to the gastrointestinal symptoms, an April 2002 
follow-up nursing note indicated that the veteran complained 
of indigestion, reflux, and generalized stomach tenderness.  
Impression was rule out h pylori, and dysthymia/anxiety 
disorder.  A January 2003 rheumatology note indicates that 
the veteran still experienced a half-hour of mild nausea, no 
vomiting or diarrhea.  An April 2003 rheumatology note 
indicates that the veteran gets some GI upset with MTX taken 
for inflammatory arthritis but no vomiting or diarrhea.  A 
May 2003 Nursing Practitioner follow-up note indicates that 
the veteran complained of worsening indigestion, gas, and 
bloating.  Impression was GERDS/hemorrhoids/
rule out h pylori and anxiety/depression.  A September 2003 
Nurse Practitioner follow-up note indicated that the veteran 
complained of ongoing GI distress such as feeling like food 
stops in mid epi area, nausea, and vomiting.  A March 2004 
Nurse Practitioner follow-up note indicates that the veteran 
was still having some GI distress and constipation and that 
certain foods and stress enhances problems.

Digestive disorders are governed under 38 C.F.R. § 4.114.  
Considering the veteran's primary physical symptoms of 
indigestion, reflux, stomach tenderness, nausea, vomiting, 
gas and constipation, the Board finds that Diagnostic Code 
7304 (gastric ulcer) is applicable by analogy.  A 20 percent 
rating is warranted for a gastric ulcer which is moderate; 
with recurring episodes of severe symptoms two to three times 
a year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent rating requires a 
duodenal ulcer which is moderately severe; less than severe 
symptoms but with impairment of health manifested by anemia 
and weight loss, or with recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.

The evidence shows that the veteran's gastrointestinal 
problems are no more than moderate within the meaning of 
Diagnostic Code 7305, and thus no more than a 20 percent 
rating may be assigned at this time.  Symptomatology 
indicative of a moderately severe gastric ulcer, as required 
for a 40 percent rating, are clearly not demonstrated.  As 
noted above, there is no evidence of anemia and weight loss, 
or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.

In conclusion, neither the veteran's psychiatric or physical 
symptomatology warrants a rating beyond the 30 percent being 
assigned for his psycho-physiological gastrointestinal 
reaction.  

b.	Entitlement to a compensable evaluation for chronic 
otitis media of the left ear with chronic 
perforation and hearing loss

The RO has rated the veteran's service connected chronic left 
ear otitis media with chronic perforation and hearing loss 
under 38 C.F.R. § 4.87, Diagnostic Codes 6100 for hearing 
impairment and 6200 for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma. 

In evaluating service-connected hearing loss under Diagnostic 
Code 6100, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The veteran underwent a VA examination in February 2003.  The 
results from his February 2003 examination are as follows, 
with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
55
LEFT
45
35
40
65
80

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent in the right ear and 76 
percent in the left ear. The average of the pure tones 
between 1000-4000 Hz was 31 for the right ear and 55 for the 
left. 

Using Table VI in 38 C.F.R. § 4.85, the veteran received a 
numeric designation of IV for the left ear.  The pertinent 
question, then, is what designation to assign to the 
nonservice-connected right ear.

The method for evaluating unilateral hearing loss was amended 
shortly after the veteran filed his increased rating claim.  
38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  

Under the prior version of 38 U.S.C.A. § 1160, implemented at 
38 C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(3) (2002) provided that total deafness in one ear 
as a result of service-connected disability and total 
deafness in the other ear as a result of nonservice-connected 
disability is for special consideration under that section.  
Also of note are the provisions of 38 C.F.R. § 4.85(f) (2002) 
which indicated that where service connection is in effect 
for hearing impairment in only one ear, the auditory acuity 
in the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear.  38 C.F.R. 
§ 4.85(f) further provided that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," 
subject to the provisions of § 3.383.  There is no indication 
that willful misconduct was involved in the claimant's 
nonservice-connected right ear hearing loss.  However, he 
does not have total deafness in the nonservice-connected ear.  
Therefore, under the prior version of the law, since only the 
veteran's left ear is service-connected and he is not totally 
deaf in his right ear, the hearing acuity of his right ear is 
considered normal.  VAOPGCPREC 32-97; see also Boyer v. West, 
11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 
F.3d 1351 (2000).  Accordingly, a designation of Level "I" 
is assigned for his right ear.  When applied to Table VII, 
the numeric designations of "IV" for the left ear and "I" 
for the right ear translates to a zero percent evaluation. 

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was 
changed to "deafness."  If the service-connected ear is 10 
percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  Congressional documents 
concerning enactment of Pub. L. 107-330 indicate that the 
intention was to overrule Boyer and allow VA to consider the 
hearing impairment of the nonservice-connected ear when 
assigning a rating.  See Senate Report 107-234 (August 1, 
2002).  38 C.F.R. § 3.383 has been amended to incorporate the 
changes to 38 U.S.C.A. § 1160, and the amendment was 
retroactively effective to December 6, 2002.  See 69 Fed. 
Reg. 48,148 (August 9, 2004).  

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined 
in VA regulations except in reference to the severest degrees 
of hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.  

The audiological evaluations do show that the veteran has a 
hearing loss disability in the non-service-connected right 
ear as defined by VA regulations.  38 C.F.R. § 3.385.  
However, to have an independently compensable hearing loss 
disability in the service-connected ear, the veteran would 
have to be assigned a numeral designation of at least X.  See 
Table VII.  Since the highest numeral designation for the 
veteran's left ear is IV, then he does not have sufficient 
hearing loss in the service-connected left ear to warrant 
considering the impaired hearing in the nonservice-connected 
right ear when rating his disability.  The nonservice-
connected ear is therefore assigned a level I.  

Level IV hearing acuity in the service-connected left ear and 
level I hearing acuity in the nonservice-connected right ear 
equates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII.  

The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) and 
(b).

Rating hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies.  Here, such application results in a 
non-compensable rating.  Even if the veteran's non-service-
connected ear is considered in the rating determination, the 
veteran's total hearing loss would still not be impaired 
enough to reach a compensable level.  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  The assigned 
noncompensable disability rating is appropriate based on the 
audiometric results in this case.  

Pursuant to Diagnostic Code 6200, a compensable 10 percent 
rating for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) is warranted during 
suppuration, or with aural polyps. 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  

The evidence does not show that the veteran's service-
connected otitis media results in chronic suppuration or 
aural polyps.  The VA examination report in February 2003 
noted that each of the veteran's auricle and canal were 
normal.  The left tympanic membrane showed a healed 
perforation centrally, but there was no evidence of middle 
ear abnormalities or fluid at that time.  The impression was 
healed left tympanic membrane perforation without any 
infection, cholesteatoma or other abnormalities.

As such, the criteria for a compensable evaluation for 
chronic otitis media of the left ear have not been met.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

With respect to the issue whether a timely substantive appeal 
was received as to the March 2003 rating decision which, in 
part, denied the veteran's entitlement to service connection 
for dermatitis, claimed as acne, due to exposure to Agent 
Orange, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).

With respect to the issues of entitlement to service 
connection for post-traumatic stress disorder (PTSD) with 
memory loss and nightmares, entitlement to an evaluation in 
excess of 10 percent for psychophysiological gastrointestinal 
reaction, and entitlement to a compensable evaluation for 
chronic otitis media of the left ear with chronic perforation 
and hearing loss, the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the claimant in 
February 2003.  That letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and of his and VA's respective duties for 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the issues of entitlement to service 
connection for post-traumatic stress disorder (PTSD) with 
memory loss and nightmares and entitlement to a compensable 
evaluation for chronic otitis media of the left ear with 
chronic perforation and hearing loss, since these claims were 
denied by the RO and are also being denied by the Board, as 
discussed herein, there is no potential disability rating or 
effective date issues that would warrant providing additional 
notice to the appellant.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).     

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for psychophysiological gastrointestinal 
reaction, although the February 2003 letter did not notify 
the veteran that the effective date of an assigned disability 
rating would be determined based on when VA receives the 
claim or when the evidence that establishes the basis for a 
disability rating that reflects that level of disability was 
submitted, the Board finds that this is harmless error as 
once the RO establishes the effective date of the 30 percent 
rating, the veteran will have the opportunity to appeal this 
decision with respect to the effective date assigned.

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The February 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  In addition, the 2003 letter advised the veteran to 
send VA any medical reports that he had or to authorize VA to 
obtain these records on his behalf.  The veteran was also 
advised that although VA would make reasonable effort to help 
him get the evidence necessary to support his claim, it was 
still his responsibility to support the claim with 
appropriate evidence.  Moreover, there is no allegation from 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of the claims.  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service VA treatment records as 
well as records from the Social Security Administration.  
While the veteran initially testified that he had been 
treated for PTSD at the Jackson, Mississippi VAMC in 2000, he 
later stated that he did not know if a diagnosis of PTSD had 
ever actually been rendered, which is the pertinent question 
in this case.  Although the RO did not obtain records dated 
in 2000, since there is no current diagnosis of PTSD in the 
VA treatment records dated from 2001 to 2004, obtaining 
treatment records from 2000 would have no favorable bearing 
on the issue at this time.      

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
claimant was afforded medical examinations in February 2003 
to ascertain the severity of the veteran's service connected 
psychophysiological gastrointestinal reaction and chronic 
otitis media of the left ear with chronic perforation and 
hearing loss.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2003 VA examination reports are 
thorough.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

A timely substantive appeal was not received as to the March 
2003 rating decision which denied entitlement to service 
connection for dermatitis, claimed as acne, due to exposure 
to Agent Orange; therefore, the appeal is dismissed.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with memory loss and nightmares is denied.

Entitlement to an evaluation of 30 percent for 
psychophysiological gastrointestinal reaction is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a compensable evaluation for chronic otitis 
media of the left ear with chronic perforation and hearing 
loss is denied.


REMAND

With respect to the issue of entitlement to service 
connection for rheumatoid arthritis, a review of the record 
discloses a need for further evidentiary development.  

The Board notes that the veteran was treated on numerous 
occasions for aches and pains associated with various 
injuries, to include those that resulted from injuries to the 
back, right and left thumbs, left hand, right foot, right 
ankle, right and left lower legs.  In addition, service 
medical records indicate that the veteran complained of 
swelling in hands on an April 1970 health record and swelling 
ankles on a March 1978 Report of Medical History.  On the 
clinical examination for separation from his first tour of 
service in September 1973, the veteran's neck, spine, and 
other musculoskeletal were evaluated as normal.  On an April 
1978 Report of Medical Examination, all the veteran's systems 
were evaluated as normal; however, a summary of defects 
listed bilateral shin splints.  On a Report of Medical 
History completed in conjunction with an examination in April 
1978, the veteran checked the box that indicated that his 
medical history included swollen or painful joints but that 
he didn't know if he had or ever had arthritis, rheumatism or 
bursitis.  Arthritis, rheumatoid or otherwise, however, was 
not actually diagnosed during either period of active 
service.

The veteran has been diagnosed with rheumatoid arthritis, but 
it appears that there is some question about this diagnosis.  

Where there is an in-service notation of a relevant 
abnormality, a medical opinion may be required to aid in 
substantiating the claim.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Accordingly, the Board considers that a 
medical opinion would materially assist in the development of 
this appeal with respect to this issue.

In addition, the veteran testified at the February 2005 video 
conference hearing that he was treated for arthritis 4 or 5 
years after he was discharged.  The veteran stated that he 
has only been treated at the Jackson, Mississippi VAMC.  
Therefore, it is the Board's opinion that efforts should be 
made to associate these documents with the claims folder. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1. Copies of VA treatment records from 
Jackson, MS VAMC from 1982 to 1994 and 
from 1995 to 2000 which pertain to 
arthritis (rheumatoid or other) should be 
secured and associated with the claims 
file. 

2.  After the above has been 
accomplished, the veteran should be 
afforded the appropriate VA examination 
by a rheumatologist.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should render an opinion as 
to whether the veteran has arthritis, and 
in particular, rheumatoid arthritis; and, 
if so, discuss the etiology and onset 
date of the condition.  Specifically, the 
reviewer is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
disorder is related to the symptoms 
documented during the veteran's active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) in 
accordance with current guidelines, the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


